                                UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF NORTH CAROLINA
                                     ASHEVILLE DIVISION
                                   Civ. No. 1:19-cv-00195-FDW

PAMELA S. MATTHEWS,                           )
                                              )
         Plaintiff,                           )
                                              )
v.                                            )                 ORDER
ANDREW M. SAUL,                               )
Commissioner of Social Security,1             )
                                              )
         Defendant.                           )

         THIS MATTER is before the Court on the Consent Motion to Remand, (Doc. No. 12), and

Amended Motion to Remand, (Doc. No. 13), filed by the parties. Defendant, Andrew Saul,

Commissioner of Social Security, has moved this Court, pursuant to sentence four of 42 U.S.C. §

405(g), to enter a judgment reversing his decision with a remand of the case for further

administrative proceedings. The Commissioner wishes to conduct further fact finding, including

holding a new hearing before a different administrative law judge (ALJ). Plaintiff’s counsel

consents to the Defendant’s Motion for Remand.

         The Court GRANTS the Amended Motion (Doc. No. 13). Pursuant to the power of this

Court to enter a judgment reversing the Commissioner’s decision with remand in Social Security

actions under sentence four of 42 U.S.C. § 405(g), this Court hereby REVERSES the

Commissioner’s decision under sentence four of 42 U.S.C. § 405(g) with a remand of the case to

the Commissioner for further proceedings, including a new hearing before a different ALJ. See

Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v. Sullivan, 501 U.S. 89 (1991). All other



1
  Andrew M. Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant
to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), which states that the
action survives notwithstanding any change in the person occupying the office of Commissioner of Social Security.
pending motions are hereby DENIED AS MOOT. The clerk of the Court will enter a separate

judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure and CLOSE THE CASE.

      IT IS SO ORDERED.

                                     Signed: January 16, 2020
